DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida (US 9488822).
Regarding claim 1, Machida teaches a multiplicity of rocking platforms (21), which are respectively mounted tiltably about a respective axis, the respective rocking platform comprising a respective reception device for mechanically reversible reception of a respective incubation tray,  (Refer to Figure 3) a common drive unit (560) for common generation of respective rocking movements of the respective rocking platforms through a particular angle range on the basis of a drive movement of the drive unit,  (Refer to 
	Regarding claim 2, where the coupling mechanism comprises at least one elastic spring element (350), which is configured in such a way that the at least one elastic 
	Regarding claim 3, the rocking platform comprises a force reception element (106) arranged eccentrically with respect to the axis of the rocking platform, the deflection of which about an axis point causes tilting of the rocking platform, wherein the coupling mechanism further comprises at least one pusher element (grip) which, because of the drive movement of the common drive unit, generates a force on the force reception element to deflect the force reception element, and wherein a force transmission from the pusher element to the force reception element is coupled to the at least one elastic spring element. (Refer to Figure 16)
	Regarding claim 4, a holding device (Refer to Figure 16) for restraining at least one of the rocking platforms in the fixed position.
Regarding claim 5, the common drive unit (560) is arranged below the rocking platfor, the holding device comprises on its lower side an engagement element have an essentially convex geometrical shape.  (Refer to Figure 16) The rocking platform further comprises on Hs upper side an engagement recess having an essentially concave geometneal shape, which corresponds with the convex geometrical shape of the engagement element, and wherein movement of the holding device from above in a direction of the upper side of the rocking platform causes engagement of the engagement element in the engagement recess in order to prevent the rocking movement of the rocking platform in the fixed position.  (Refer to Figure 16)

Regarding claim 8, wherein the reception device comprises a bottom on which a lower side of the incubation tray bears in an inserted state, and wherein the reception device farther comprises a clamping mechanism im order to hold the lower side of the incubation tray on the bottom. (Refer to Figure 9)
Regarding claim 9, the rocking platform further comprises a heating device for heating the bottom.
Regarding claim 10 at least one of the incubation tray which can be placed in the rocking platform. (Refer to Figure 9)
Allowable Subject Matter
Claim 6 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798